Citation Nr: 0401748	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-07 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a gastroesophageal 
reflux disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from September 1954 to 
August 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 decision of the 
Pittsburgh, Pennsylvania, regional office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
application to reopen a claim of entitlement to service 
connection for a gastroesophageal reflux disorder.

As indicated above, this was not the first time that the 
claim had been denied by VA.  In an August 1998 rating 
decision entitlement to service connection for a 
gastroesophageal reflux disorder was denied.  This decision 
became final when the veteran failed to perfect his appeal.  
38 U.S.C.A. § 7105 (West 2002).  As a result, the veteran's 
current claim may be considered on the merits only if new and 
material evidence has been submitted since the time of the 
prior final August 1998 decision.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the actions 
below VA will notify you of the further action that is 
required on your part. 


REMAND

Initially, the Board notes that the representative reported 
that treatment records of the veteran, on file with the VA 
Medical Center at University Drive, and with the Aspinwall VA 
outpatient clinic, would help support his current claim.  A 
review of the record on appeal fails to show that the RO 
thereafter requested the veteran's treatment records from 
these facilities.  The Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), requires 
VA to obtain and associate with the record all evidence 
adequately identified by the veteran.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002).  Therefore, a remand is required for 
the RO to obtain and associate with the record the veteran's 
treatment records from the Aspinwall and Oakland facilities.

Next, the Board notes that the VCAA includes notification 
provisions that require VA to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by him and 
which part, if any, VA will attempt to obtain on his behalf.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

Therefore, on remand, the RO should undertake all necessary 
actions to insure that the veteran is provided adequate 
notice as provided by 38 U.S.C.A. § 5103(a) (West 2002).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In so 
doing, the RO should be mindful of the recent amendments set 
forth in the Veterans Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).

Hence, the appeal is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5102, and 
5103A (West 2002); the Veterans Benefits 
Act of 2003; and any other applicable 
legal precedent. 

2.  The RO should contact the veteran and 
request that he identify the name, 
address, and approximate (beginning and 
ending) dates of all VA and non-VA health 
care providers who have treated him for 
his gastroesophageal reflux disorder 
since his separation from military 
service in August 1956.  The RO must 
inform the veteran that VA will make 
efforts to obtain relevant evidence from 
VA and other federal health care 
providers.  The veteran himself must 
secure any private or non governmental 
medical records, and/or pertinent 
employment records.  The RO should obtain 
all federal records identified by the 
veteran that have not already been 
associated with the record on appeal 
including all records on file with VA 
Medical Center Pittsburgh (University 
Drive), and the VA outpatient clinic at 
Aspinwall.  The aid of the veteran in 
securing all identified federal records, 
to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested VA or 
federal records are not available, or if 
the search for any such records yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.  The 
veteran is hereby informed that as this 
is a claim to reopen, VA is only 
responsible for securing records in the 
custody of a federal agency. 

3.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issue.  If any 
of the benefits sought on appeal remain 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


